Citation Nr: 0924690	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-16 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD) and, if so, whether the 
claim should be granted.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 





INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. Jurisdiction over the claims folder 
subsequently was returned to the RO in Oakland, California.  

In a February 2007 rating decision, the RO chose not to 
reopen the claim for service connection.  Subsequently, in an 
April 2008 Statement of the Case, the RO found that new and 
material evidence had been submitted sufficient to reopen the 
claim.  However, the Board must review the decision to reopen 
on a de novo basis.  


FINDINGS OF FACT

1.  In an unappealed March 2003 rating decision, the RO 
denied service connection for PTSD.

2.  The evidence received after the March 2003 rating 
decision relates to unestablished facts necessary to 
substantiate the claim; is not cumulative and redundant of 
evidence already of record; and is sufficient to raise a 
reasonable possibility of substantiating the claim.

2.  The Veteran did not have combat service, and his alleged 
in-service PTSD stressors are not corroborated by service 
records or other credible supporting evidence.






CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Although the regulation previously required VA to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has 
been amended to eliminate that requirement for claims pending 
before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A.  § 5103(a) (West 2002), requires that notice 
to a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability rating and effective date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the claim to reopen, the Board notes that the 
Veteran has been provided all required notice, to include 
notice pertaining to the disability rating and effective date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim. 
 Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).

With respect to the claim for service connection, the Veteran 
was provided VCAA notice by letter mailed in December 2006, 
prior to the initial adjudication of the claim.  That letter 
also provided him with notice regarding the disability-rating 
and effective-date elements of the claim.

The Board also finds that VA has complied with its duty to 
assist the appellant in the development of his claims. In 
December 2007, a letter was sent to the Veteran requesting 
details of the incident(s) which led to the diagnosis of 
PTSD. No response from the Veteran was received. The RO has 
made a formal finding that the information submitted to 
corroborate the stressful event described by the Veteran was 
insufficient to send to the US Army and Joint Services 
Records Research Center (JSRRC).  It is also clear to the 
Board that further efforts to obtain verification would be 
futile.

The Veteran and his representative, in the June 2008 Form 9 
and the April 2009 Form 646, asked for waiver of RO 
consideration and indicated that they planned to submit 
"buddy statements" directly to the Board to verify the 
claimed stressor.  As of this date, no such statements have 
been received, and the Board must adjudicate the claim based 
on the available evidence.  

The RO has obtained service treatment records (STRs), service 
personnel records (SPRs), and post-service private and VA 
medical records identified by the Veteran.  The Veteran has 
indicated that there are no other records that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such records.

The Board acknowledges that the Veteran has not been afforded 
a VA examination and no VA medical opinion has been obtained 
in response to this claim.  However, the Board has determined 
that no such examination or medical opinion is required in 
this case because the Veteran already carries a diagnosis of 
PTSD and there is no reasonable possibility that a VA 
examination or medical opinion would substantiate the claim.  

Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.

New and Material Evidence

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2008).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Entitlement to service connection for PTSD was denied in an 
unappealed rating decision issued in March 2003 because the 
evidence did not reflect a diagnosis of PTSD and the Veteran 
had not presented any evidence of a stressor.

The subsequently received evidence includes statements from 
the Veteran regarding his stressor while in service, when he 
was one of the search rescuers who recovered a dead pilot's 
body after a plane crash. 

The evidence added to the record also shows that the Veteran 
carries a diagnosis of PTSD.  The evidence reflects that in a 
Vet Center screening, the record of which the Board received 
in June 2007, a psychologist identified PTSD in the Veteran 
and assigned the Veteran a treatment plan for PTSD.

The Veteran's statements and the medical records are neither 
cumulative nor redundant of the evidence previously of 
record.  Moreover, since the Veteran's statements allege a 
stressor in service and the records suggest that the 
Veteran's current condition may constitute PTSD, the Board 
finds that the evidence added to the record is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  Accordingly, reopening of the claim is in order.


Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§  1110.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

For the purposes of establishing service connection, a 
stressor is a traumatic event (1) to which the Veteran was 
exposed during active service and during which the Veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and (2) which produced in the Veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) 
(DSM-IV)).  It is the distressing event, rather than the mere 
presence in a "combat zone," that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Where the claimed stressor is not related to combat, a 
Veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau, 
9 Vet. App. at 395-396; Cohen, 10 Vet. App. at 142.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

Service treatment records do not reflect complaints of or 
treatment for any other psychiatric disorder.  In a December 
1968 separation examination, the Veteran did not report any 
psychological concerns, and no psychiatric pathology was 
noted. 

Service personnel records indicate that the Veteran served in 
Vietnam from October 1966 to October 1967, and that, during 
his period of service in Vietnam, his principal duty was as 
an airplane repairman.  The records do not indicate that the 
Veteran received any combat-related awards.

Vet Center records show that the Veteran received treatment 
from 1992 to 1995 for depression, anger management, and 
marital problems.

The Veteran identified his claimed in-service stressor in a 
private examination, during which the Veteran's VA 
psychologist diagnosed him with PTSD in May 2007.  A copy of 
the psychologist's report was received by the VA in June 
2007.  In the report, the Veteran indicated that, while 
working in Vietnam with the Echo Company 701st Aviation 
Battalion First Infantry Division at Phu Loy, a Mohawk fixed 
wing aircraft crash landed short of the runway, and the 
Veteran was one of the search rescuers who found the pilot's 
body. 

The Veteran's service personnel records do not indicate that 
the Veteran engaged in combat.  Furthermore, the Veteran's 
claimed stressors have not been verified through unit records 
or other such service records.  In this regard, the Board 
notes that the Veteran has not supplied VA with information 
sufficient to verify his claimed stressors through a unit 
records search by JSSRC, and that, although the RO sent the 
Veteran a letter informing him that in order to corroborate 
his claimed stressor he needed to provide more specific 
details of the stressor, including the completion of a PTSD 
questionnaire, the Veteran did not provide any additional 
information.  The VA issued a formal finding in April 2008 
that the Veteran did not submit enough evidence for VA 
verification.  Moreover, there is no other corroborating 
evidence of the Veteran's claimed stressors from any other 
source.

While the Veteran sent in statements indicating that he 
intended to submit corroborating evidence in the form of 
"buddy statements," no such statements have been received 
by the Board at the time of adjudication.  

In short, the only evidence of the occurrence of the 
Veteran's claimed stressors is the Veteran's own statements.  
As the record contains no indication of combat service, and 
the Veteran's alleged stressors are not corroborated by 
service records or other credible supporting evidence, the 
Board finds that the evidence of record preponderates against 
the Veteran's service-connection claim.  Accordingly, service 
connection for PTSD is not warranted. The evidence is not so 
evenly balanced that there is doubt as to any material issue. 
The Board notes that the Veteran is free to reopen this claim 
in the future with evidence to confirm his claimed stressor.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for PTSD is 
granted.

Entitlement to service connection for PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


